          Case 1:19-mj-07444-JCB Document 1-1 Filed 12/11/19 Page 1 of 5



                                AFFIDAVIT

         I, Robert Jacobsen, Special Agent, Bureau of Alcohol,

    Tobacco, Firearms & Explosives, being duly sworn, state as

    follows:

         1.   I am a Special Agent with the Bureau of Alcohol,

    Tobacco, Firearms and Explosives ("ATF") and have been so

    employed since November, 2017. I received 15 weeks of Criminal

    Investigator training at the Federal Law Enforcement Training

    Center and 17 weeks of ATF Special Agent training at the ATF

    National Academy. I was trained in Federal criminal law,

    firearms, and criminal investigation techniques.

         2.   I personally participated in the investigation of

    XAVIER NILES-CHARLES (“NILES-CHARLES”). I am familiar with the

    facts and circumstances of this investigation based upon: (a) my

    personal knowledge and involvement in the investigation; (b) my

    discussions with fellow agents and state/local law enforcement

    personnel who assisted in the investigation; (c) interviews of

    witnesses; (d) my review of reports; and (e) my experience and

    training as a criminal investigator.       Because this affidavit is

    being submitted for the limited purpose of establishing probable

    cause for the requested criminal complaint, I have not set forth

    every fact learned during the course of the investigation.

         3.   Based on my training and experience, I am aware that
                                     


          Case 1:19-mj-07444-JCB Document 1-1 Filed 12/11/19 Page 2 of 5



    Title 18, United States Code, Section 922(n) makes it a federal

    offense for any individual who is under indictment for a crime

    punishable by imprisonment for a term exceeding one year to

    receive any firearm that has been shipped or transported in

    interstate commerce.

         4.   Based on my training and experience, I am aware that

    Title 18, United States Code, Section 924(c) makes it a federal

    offense for any individual to possess a firearm in furtherance

    of a drug trafficking crime.

         5.   As set forth below, there is probable cause to believe

    that NILES-CHARLES (1) received a firearm while under indictment

    in violation of Title 18, United States Code, Section 922(n),

    and (2) possessed a firearm in furtherance of a drug trafficking

    crime in violation of Title 18, United States Code, Section

    924(c).

         6.   I have reviewed NILES-CHARLES’s criminal record as

    maintained by the Massachusetts Criminal History Systems Board.

    It reveals, among other things, that NILES-CHARLES is currently

    under indictment, out of Suffolk Superior Court, on charges of

    Attempted Assault and Battery with a Firearm, Possession of a

    Firearm without a Permit, Possession of Ammunition without a

    Firearm Identification Card, and Carrying a Loaded Firearm

    without a License, and has been so since July 18, 2019. I have
                                     


          Case 1:19-mj-07444-JCB Document 1-1 Filed 12/11/19 Page 3 of 5



    confirmed with Suffolk Superior Court’s Clerk’s Office that

    NILES-CHARLES’ original charges were dismissed in Roxbury

    District Court, and he was then indicted in Suffolk Superior

    Court on June 18, 2019. I have determined that these are all

    crimes punishable under Massachusetts law by imprisonment for

    more than one (1) year and therefore preclude NILES-CHARLES,

    while under indictment, from receiving any firearm or ammunition

    that has been shipped or transported in interstate commerce.

         7.   On September 25, 2019, ATF agents and local law

    enforcement officers executed a federal search warrant at 8

    Humboldt Court, Boston, Massachusetts – the residence of NILES-

    CHARLES.   Agents/officers encountered four individuals,

    including NILES-CHARLES, on the second floor.

         8.   Inside of NILES-CHARLES’ bedroom (which he shares with

    girlfriend Courtney Epps), agents/officers found two firearms: a

    Glock, Model 42, .380 caliber pistol, with serial number

    ACEY863; and a RG Industries, Model RG14, .22 caliber revolver,

    with serial number L512856. The Glock pistol was found on the

    floor of the bedroom’s closet and the RG revolver was located

    inside of a clothes hamper inside of the same closet. The

    revolver was loaded with six rounds of .22 caliber ammunition.

    Located with the revolver, inside of the hamper, was a Glock

    magazine, containing six rounds of .380 caliber ammunition.
                                     


             Case 1:19-mj-07444-JCB Document 1-1 Filed 12/11/19 Page 4 of 5



    Agents/officers also identified a black safe inside of the

    closet. Among other items, the safe contained a sock filled with

    21 rounds of .380 caliber ammunition, a bag containing 16 rounds

    of .22 caliber ammunition, and a traffic summons citing NILES-

    CHARLES as the driver with his address listed as 8 Humboldt

    Court.

         9.     Also inside of the closet, agents/officers located and

    seized a clear plastic bag containing a white rock-like

    substance consistent with crack-cocaine. During a continued

    search of the bedroom, agents/officers located and seized drug

    paraphernalia indicative of the distribution of narcotics,

    including plastic bags, baking soda, and a measuring cup.

    Additionally, agents/officers located two mason jars containing

    marijuana.

         10. I conducted a stolen gun check on the seized firearms.

    I found that the Glock, Model 42, .380 caliber pistol, with

    serial number ACEY863, was reported stolen out of Waterville,

    Maine, on July 13, 2019. As previously mentioned, NILES-CHARLES

    was indicted in Suffolk Superior Court on June 18, 2019.

         11. I inspected both firearms, and based upon my training

    and experience, believe them to be firearms as articulated under

    federal law, and manufactured outside of Massachusetts, meaning

    that each firearm had traveled across state lines or
                                        


          Case 1:19-mj-07444-JCB Document 1-1 Filed 12/11/19 Page 5 of 5



    international boundaries prior to being seized in Boston,

    Massachusetts on September 25, 2019.

         12. Based on the foregoing, I submit that there is

    probable cause to believe that, on or about September 25, 2019,

    XAVIER NILES-CHARLES, was under indictment for a crime

    punishable by imprisonment for a term exceeding one year and

    received a firearm that had been shipped or transported in

    interstate commerce, and possessed a firearm in furtherance of a

    drug trafficking crime, in violation of Title 18, United States

    Code, Sections 922(n), and Section 924(c).




                                      ROBERT JACOBSEN
                                      SPECIAL AGENT, ATF




         Sworn and subscribed to before me this 11th day of

    December, 2019.




                                      HON. JENNIFER C. BOAL
                                      U.S. MAGISTRATE JUDGE
                                      DISTRICT OF MASSACHUSETTS




                                     


